Citation Nr: 0411965	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-18 082	)		DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
fractured ribs, left side.

2.  Entitlement to service connection for residuals of a left 
arm/left elbow injury, including a laceration of the left 
elbow.

3.  Entitlement to service connection for residuals of a back 
injury, including a herniated disc, L4-L5, status post lumbar 
laminectomy with radiculopathy.

4.  Entitlement to an initial compensable evaluation for a 
laceration of the upper lip. 

5.  Entitlement to an initial compensable evaluation for a 
laceration of the left knee. 

6.  Entitlement to an initial compensable evaluation for a 
laceration of the left wrist. 

7.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served in the Army National Guard from August 
1961 to August 1962, including on active duty and active duty 
for training.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas. 

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received at the RO in June 2003, the veteran requested a 
videoconference hearing with the Board.  Thereafter, by 
letter dated December 2003, the Board acknowledged the 
veteran's request and informed him that a Board hearing had 
been scheduled for March 18, 2004.  On that date, however, 
the veteran did not appear at the RO.  Inasmuch as the 
veteran did not request postponement of the hearing, the 
Board considers the hearing request withdrawn and deems the 
veteran's appeal ready for appellate review pursuant to 
38 C.F.R. §§ 20.702(d), 20.704(d) (2003).  

The veteran's claims are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if they are required to take 
further action with regard to these claims. 




REMAND

For the reasons that follow, additional action is necessary 
before the Board can decide the veteran's appeal.

First, the record raises a question regarding whether all of 
the issues noted on the previous page have been properly 
placed in appellate status.  The RO has certified for appeal 
the issues noted, and according to a VA Form 646 (Statement 
of Accredited Representation in Appealed Case) dated December 
2003, and an Informal Hearing Presentation for the Board of 
Veterans' Appeals dated March 2004, the veteran's local and 
national representatives agree with the RO's action in this 
regard.  In the VA Form 9 (Appeal to Board of Veterans' 
Appeal) received at the RO in June 2003, however, the veteran 
indicated that he was only appealing the issue of entitlement 
to service connection for residuals of a back injury, 
including a herniated disc, L4-L5, status post lumbar 
laminectomy with radiculopathy.  His arguments did not 
include reference to the remaining service connection or 
rating claims listed on the previous page.  Therefore, on 
remand, the RO should bring this matter to the veteran's 
attention and ask him to clarify in writing whether he indeed 
wishes to appeal only the issues of entitlement to service 
connection for residuals of a back injury, including a 
herniated disc, L4-L5, status post lumbar laminectomy with 
radiculopathy.  The RO should include the veteran's written 
response in the record.

Second, in March 2004, the veteran submitted additional, 
pertinent evidence to the RO in support of his back claim.  
The RO then transferred this evidence to the Board.  The RO 
did not consider it in the first instance and the veteran has 
not waived his right to have the RO do so.  On January 23, 
2002, final rules were promulgated, which, in part, allowed 
the Board to consider additional evidence without having to 
refer the evidence to the AOJ for initial consideration, and 
without having to obtain the appellant's waiver.  See 67 Fed. 
Reg. 3,099, 3,103-104 (Jan. 23, 2002).  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit held that the provisions of 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002), because they denied 
appellants a "review on appeal" when the Board considered 
additional evidence without remanding the case to the RO for 
initial consideration.  In light of this holding, on remand, 
the RO must ensure that the veteran is afforded due process 
by initially considering the previously noted evidence, a 
February 2004 written statement from Sumer A. Phillips, M.D., 
in support of the veteran's back claim. 

Third, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with these 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, VA has not strictly complied with the VCAA by 
providing the veteran adequate assistance regarding his 
claims.  For instance, there is relevant evidence that is 
outstanding and needs to be secured.  

During service, on April 3, 1962, the veteran was involved in 
an automobile accident, during which he sustained multiple 
lacerations and abrasions of the face, left knee and left 
forearm.  A notation in the health record reflects that he 
also may have sustained a back injury.  He was hospitalized 
at the U.S. Army Hospital in Fort Chaffee, Arkansas, until 
April 6, 1962, and thereafter, for ten days, was placed on 
convalescent leave.  Records of the veteran's three-day 
hospitalization are not in the claims file.  Inasmuch as they 
might be pertinent to the veteran's claims, particularly, his 
back claim, the RO should endeavor to secure them on remand.    

The veteran asserts that he has had back problems 
continuously since the automobile accident.  The claims file 
contains records of medical treatment rendered during active 
duty from October 1961 to August 1962, and numerous reports 
of examinations conducted during the veteran's service in the 
National Guard from 1961 to 1984.  However, records of any 
medical treatment rendered from September 1962 to 1984 are 
not included.  Given the veteran's aforementioned assertion 
and the fact that there is no medical evidence in the claims 
file dated from September 1962 to 2000, such records might be 
pertinent to the veteran's claims.  The RO should thus 
endeavor to secure them on remand. 

During a VA spine examination conducted in December 2001, the 
veteran reported that he had received back treatment from a 
private neurosurgeon in Fort Smith, Arkansas.  Inasmuch as 
the veteran did not identify the doctor with specificity the 
Board is unclear whether records of this treatment are in the 
claims file as part of those that originated from Cooper 
Clinic and St. Edward Mercy Medical Center.  The RO should 
clarify this matter on remand, and if appropriate, secure any 
pertinent, outstanding records in support of the veteran's 
claims.

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an examination of the veteran's spine is necessary.  
The RO previously afforded the veteran such an examination in 
December 2001, but the report of that examination is 
inadequate for the purpose of determining whether a current 
back disorder is related to the veteran's service, 
particularly, the automobile accident.  Therein, a 
physician's assistant concluded that the back injury that the 
veteran had during the car accident in 1962 was creating his 
current back disabilities.  She also indicated that she had 
reviewed the claims file before so concluding; however, there 
is no evidence in the claims file definitively establishing 
that the veteran sustained such an injury secondary to the 
accident.  Therefore, on remand, after the above development 
is completed and additional medical documentation is 
associated with the claims file, the RO should afford the 
veteran another VA spine examination.  

Fourth, as previously indicated, since the VCAA was enacted, 
the United States Court of Appeals for Veterans Claims has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  Quartuccio, 16 Vet. App. at 183 (holding that 
the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Given this holding, after all development is completed, the 
RO should ensure that the veteran is properly notified 
consistent with the provisions of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2003).  

In light of the foregoing, this case is REMANDED for the 
following:

1.  The RO should contact the veteran for 
the following purposes: 

a) request him to clarify in writing 
the issues he is appealing and associate 
his written response with the claims file;

b) request him to identify records of 
any pertinent VA or non-VA treatment not 
already in the claims file and not 
previously considered.  The RO should take 
the appropriate steps to assist the 
veteran in obtaining all identified 
records.  The RO should specifically 
request, obtain and associate with the 
claims file all pertinent clinical 
records, inpatient and outpatient records, 
consultation reports, reports of 
diagnostic testing, and progress notes 
from the U.S. Army Hospital in Chaffee, 
Arkansas, where the veteran was 
hospitalized in April 1962, all records of 
any treatment rendered during the 
veteran's many years of service in the 
National Guard, and records from the 
private neurosurgeon in Fort Smith, 
Arkansas.  

2.  The RO should afford the veteran a VA 
examination of his back disorder by a 
physician.  The RO should notify the 
veteran that if he does not attend the 
scheduled examination, his failure to do 
so might adversely affect his claim for 
service connection for residuals of a 
back injury.  The RO should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose any back disorder shown 
to exist; 

b) opine whether it is at least as 
likely as not related to the 
veteran's period of active service, 
including the automobile accident; 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  The RO should then review the 
examination report to ensure that it 
complies with the previous instruction.  
If the report is deficient in any regard, 
the RO should undertake the requisite 
corrective action.  

4.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claims and 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file.  The RO should 
afford the veteran and his representative 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

5.  Once all development is completed, 
the RO should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record, including that 
which was submitted to the RO and 
transferred to the Board in March 2004.  
The RO should include any indicated 
discussion relevant to whether the issues 
listed on the first page of this REMAND 
are properly on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


